44 A.3d 654 (2012)
Steven P. PASSARELLO, Administrator of the Estate of Anthony J. Passarello, Deceased, and Steven P. Passarello and Nicole M. Passarello, Husband and Wife
v.
Rowena T. GRUMBINE, M.D. and Blair Medical Associates, Inc.
Petition of Blair Medical Associates, Inc.
No. 645 WAL 2011.
Supreme Court of Pennsylvania.
May 23, 2012.

ORDER
PER CURIAM.
AND NOW, this 23rd day of May, 2012, the Petition for Allowance of Appeal is GRANTED. The issues are:
(1) Is it ever within the discretion of a trial judge to instruct the jury in a medical malpractice case that a doctor is not liable for a nonnegligent error of judgment?
(2) Was the Supreme Court's retroactive application to the present case of the rule it announced in Pringle v. Rapaport[,] 980 A.2d 159 (Pa.Super.2009) (en banc), contrary to the Supreme Court's decision in Cleveland v. Johns-Manville Corp.[,] 547 Pa. 402, 690 A.2d 1146 (1997)?